FIFTH DIVISION
                                MCFADDEN, P. J.,
                              RAY and RICKMAN, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                     March 23, 2018




In the Court of Appeals of Georgia
 A18A0037. HERNANDEZ-RAMIREZ v. THE STATE.

      MCFADDEN, Presiding Judge.

      Marco Hernandez-Ramirez appeals the trial court’s denial of his motion to

withdraw his guilty plea. He argues that the trial court erred by conducting a hearing

on his motion in his absence. But Hernandez-Ramirez’s pro se motion was a legal

nullity. So we vacate the trial court order denying the motion and remand the case for

the trial court to dismiss the motion.

      Hernandez-Ramirez pleaded guilty to multiple crimes, including three counts

of homicide by vehicle in the first degree, driving under the influence of alcohol,

driving on the wrong side of the roadway, and driving without a valid license. The

trial court sentenced Hernandez-Ramirez to a total of 43 years with the first 40 years

to be served in confinement.
       Two months after the entry of the judgment of conviction and sentence and

within the same term of court, Hernandez-Ramirez filed a pro se “motion to appeal

guilty plea,” which the trial court treated as a timely motion to withdraw the plea. See

OCGA § 15-6-3 (27) (C) (Hart County terms of court commence on the third Monday

in February and August). Once the trial court denied the motion, Hernandez-Ramirez

filed this appeal.

       An appellant’s pro se motion to withdraw a guilty plea is a nullity if the

appellant is represented by counsel at the time he or she files the motion. White v.

State, 302 Ga. 315, 318-320 (2) (806 SE2d 489) (2017). As to whether a criminal

defendant remains represented by counsel after conviction, our Supreme Court has

clarified that

       at a minimum, legal representation continues — unless interrupted by
       entry of an order allowing counsel to withdraw or compliance with the
       requirements for substitution of counsel, see [Uniform Superior Court
       Rule] 4.3 (1)-(3) — through the end of the term at which a trial court
       enters a judgment of conviction and sentence on a guilty plea, during
       which time the court retains authority to change its prior orders and
       judgments on motion or sua sponte for the purpose of promoting justice.


Id. at 319 (2) (citation omitted).



                                           2
      The record in this case does not include an order allowing counsel to withdraw

or anything indicating compliance with the requirements for substitution of counsel

before Hernandez-Ramirez filed his pro se motion. So under White, supra,

Hernandez-Ramirez remained represented by counsel at the time he filed his pro se

motion and the motion is a nullity. Accordingly, “we vacate the trial court’s order on

[the pro se] motion and remand for entry of the appropriate order.” Brooks v. State,

301 Ga. 748 (804 SE2d 1) (2017).

      Judgment vacated and case remanded with direction. Ray and Rickman, JJ.,

concur.




                                          3